On Petition for Rehearing
PER CURIAM.
Respondents have filed a petition for rehearing and alternatively for a rehearing en banc. They allege that this court’s opinion is factually and legally erroneous in all respects. The basic thrust of their complaint is that the latest evidentiary hearing preceding this appeal occurred 21 months before this court’s opinion was handed down and that the opinion fails to reflect the facts as they are now. The respondents list a long line of physical improvements and changes primarily directed toward upgrading the glaring medical deficiencies set out in the prior record. The respondents’ brief on rehearing states that since the district court’s opinion they have as well invoked a grievance procedure, instituted rehabilitation programs, improved security measures, broadened inmate assistance programs and abe in compliance with seven of the major concerns condemned in this court’s opinion. At this stage of the proceeding we can only express our sincere hope that this is true.
This court is aware that major improvements have been taking place within the Arkansas Correction System since the evidentiary hearings. However, an appellate court is not a fact-finding court and must necessarily render its decisions on the evidence and record before it. It cannot receive new evidence. One of the fundamental reasons this court ordered a remand of this case to the district court was to allow the district court the opportunity to take additional evidence concerning interim improvements in the prior deficient procedures and practices. The trial court is the only court equipped to test evidentiary compliance and the only forum in which to raise any allegations of continuing deficiencies. Our remand was additionally based on the fact that two decisions of the Supreme Court of the United States, Wolff v. McDonnell, 418 U.S. 539, 94 S.Ct. 2963, 41 L.Ed.2d 935 (1974), and Procunier v. Martinez, 416 U.S. 396, 94 S.Ct. 1800, 40 L.Ed.2d 224 (1974), shed new light on disciplinary procedures and mailing regulations.1 Both of these decisions were handed down over a year and one-half after the district court’s rulings on these areas. *216It is for the district court to judge on the basis of these decisions whether the disciplinary procedures and mailing regulations are in compliance with the guidelines set forth in those decisions. As was our earlier observation the standards, set forth in the district court’s earlier decree did not fully contemplate the limits set out later in Procunier and McDonnell.
We do not consider it too great a burden on the Board of Correction and prison officials to require them to make an evidentiary showing in the district court. If, as urged, there is now constitutional compliance, it should be fairly simple for respondents to demonstrate it to the district court. Once the district court is convinced that constitutional standards, as we defined them, have been met, it may terminate its jurisdiction of the case. We recognize that the sooner the district court may discharge its jurisdiction of the case, the better it is for everyone.
Without minimizing the other areas discussed in this court’s opinion, our major concern related to (1) the overcrowding in the barracks and the multifaceted problems this breeds, (2) the lack of medical supervision and equipment, including proper supervision and treatment of the emotionally ill, and (3) the continuing evidence of physical and mental brutality.
If overcrowding and its subhuman effects have been eliminated,2 the respondents can easily demonstrate this by affidavit. If changes in the medical treatment and facilities have raised them to conformity with constitutional standards, this, too, can be demonstrated by documentary proof. Notwithstanding some diminution in the physical and mental brutality, revealed in the first Hutto cases, the district court concluded, based on the evidence of 21 months ago, that it was still necessary to further enjoin such abuse. Respondents now say that this has come to an end and that security is such that it is unfair to still appraise the prison system in this light. Yet prisoner complaints continue to be filed alleging verbal abuse, assaults and beatings on inmates by those in authority. Petitioner Ellingburg has filed a motion in response to this motion for rehearing. In his motion he alleges that on October 14, Superintendent Lockhart announced to some 500 or more inmates “that appeals court ruling is nothing but a bunch of shit and don’t mean nothing.” He alleges that on October 17 an incompetent inmate, one Herschel Spears, was physically assaulted and beaten by an inmate yard security man; that on the same date three inmate floor walkers assaulted another inmate. We do not assume the truth of these allegations ; however, if any of the allegations are true it is continuing proof that glaring constitutional deficiencies still exist. The truth of these allegations is for the district court to determine. We found sufficient basis in the previous record to justify further federal jurisdiction to determine what steps must be taken to assure an end to physical and mental abuse.
The respondents’ motion for rehearing is overruled.

. Our condemnation o£ the mailing regulations, particularly as it related to the requirement of a mailing list, is hardly moot. The district court’s earlier opinion discusses the regulations at length. Our remand for reconsideration of the regulations under Procunier allows the Department of Correction the same flexibility recognized in Procunier. A study of the Supreme Court opinion demonstrates that all mailing lists are not necessarily condemned. jS'ee Procunier, supra at 1811 et seq. However, we find a regulation which has no specificity as enforced by respondents, in violation of the constitutional principles laid down in Procunier.


. However, based upon the showing made by the respondents in their petition for rehearing, this would seem not to be the case.